Citation Nr: 0100408	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-00 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected herniated disc at L4-L5.  

(The issue of whether the rating for the veteran's service-
connected herniated disc at L4-L5 was properly reduced from 
40 to 20 percent disabling is the subject of a separate 
decision of the Board.)  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969 and also had a period of inactive duty training 
in August and September 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the RO, 
which denied an increased rating for the veteran's service-
connected herniated disc at L4-L5.  The disability then was 
rated as 20 percent disabling at the time.  

In September 1998, the Board remanded the case to the RO for 
additional development of the record.  



REMAND

In August 2000, the Vice Chairman of the Board ordered 
reconsideration of an August 1984 Board decision.  That Board 
decision had denied the veteran's appeal of a disability 
rating reduction from 40 to 20 percent for the service-
connected herniated disc at L4-L5.  In the reconsideration 
decision, the Board determined that the rating was not 
properly reduced, and the 40 percent rating was restored.  

In light of the Board's reconsideration decision, the RO must 
now consider whether the disability warrants an evaluation 
greater than 40 percent.  

Furthermore, the Board finds that additional probative 
medical evidence has been associated with the records since 
the last VA examination.  The veteran should be afforded 
another examination to evaluate the current severity of the 
service-connected disability.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected herniated disc at 
L4-L5 since September 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for comprehensive VA examination 
to determine the current severity of his 
service-connected herniated disc at L4-
L5.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to intervertebral disc syndrome.  The 
examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and undertaking any additional 
development deemed warranted, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



